    Case: 3:19-mj-00498-MJN Doc #: 17 Filed: 08/23/19 Page: 1 of 2 PAGEID #: 37




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


UNITED STATES OF AMERICA                    :      CASE NO. 3:19-MJ-498

              v.                            :

                                            :
ETHAN KOLLIE

                      Defendant,


                      NOTICE OF APPEARANCE OF CO-COUNSEL


       Comes now the United States of America, through undersigned counsel, providing notice

that Assistant United States Attorney Dominick S. Gerace, will, from this date forward appear in

this case as co-counsel.


                                                   Respectfully submitted,

                                                   BENJAMIN C. GLASSMAN
                                                   United States Attorney

                                                   s/Dominick S. Gerace
                                                   DOMINICK S. GERACE (0082823)
                                                   Assistant United States Attorney
                                                   Attorney for Plaintiff
                                                   200 West Second Street, Suite 600
                                                   Dayton, Ohio 45402
                                                   Office: (937) 225-2910
                                                   Fax: (937) 225-2564
                                                   E-mail: Dominick.S.Gerace@usdoj.gov
    Case: 3:19-mj-00498-MJN Doc #: 17 Filed: 08/23/19 Page: 2 of 2 PAGEID #: 38




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Appearance of Co-Counsel was

electronically filed on all counsel of record on this 23rd day of August 2019.



                                                    s/Dominick S. Gerace
                                                    DOMINICK S. GERACE (0082823)
                                                    Assistant United States Attorney
